Citation Nr: 1423230	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a permanent and total rating for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to January 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 (low back and knees) and May 2013 (permanent and total rating) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has low back and bilateral knee disabilities due to service.  Service treatment records reflect complaints and treatment related to the low back and the knees.  Service personnel records also show that he was awarded a Combat Action Badge (and is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)).  Postservice treatment records reflect complaints and treatment related to the back and knees.  On February 2007 VA general medical examination, the examiner diagnosed bilateral knee arthralgia and low back pain.  Accordingly, a medical opinion is warranted to determine whether the Veteran's claimed low back and bilateral knee disabilities are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim for a permanent and total rating for PTSD, the Veteran contends that the severity of his service-connected PTSD is permanent in nature and not likely to improve.  The Veteran was afforded a review PTSD examination in March 2013, in which the examiner noted total occupational and social impairment.  Based on this examination, the RO continued the Veteran's 100 percent rating, but noted in their decision that since there is a likelihood of improvement, the evaluation is not considered permanent and total.  The Board finds that the matter of "likelihood of improvement" is a medical question and that further development to obtain a medical opinion in this regard is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's low back and bilateral knee disabilities.  The claims file must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

(a) Please identify by medical diagnosis each low back and knee disability entity found.

(b)  As to each low back disability diagnosed (during the period on appeal), please opine whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.

(c)  As to each knee disability diagnosed (during the period on appeal), please opine whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.

The rationale for all opinions should be thoroughly explained.  

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the nature of the Veteran's service-connected PTSD.  The claims file must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

Is the impairment from the Veteran's service-connected PTSD "reasonably certain to continue throughout the life of the" Veteran?

The rationale for this opinion should be thoroughly explained.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



